       CASE 0:20-cv-00028-SRN-KMM Document 10 Filed 06/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  William Francis Paulson,
                                                 Case No. 20-cv-0028 (SRN/KMM)
                       Plaintiff,

  v.                                                           ORDER

  State of Minnesota et al.,

                       Defendants.


        The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Kate Menendez, dated May 22, 2020. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

upon the Report and Recommendation of the Magistrate Judge, upon all of the files,

records, and proceedings herein, the Court now makes and enters the following Order.

        IT IS HEREBY ORDERED THAT:

              1.    Petitioner William Francis Paulson’s Petition for a Writ of Habeas
                    Corpus Under 28 U.S.C. § 2241, Doc. No. 1, is DISMISSED
                    without prejudice for lack of jurisdiction.

              2.    Mr. Paulson’s Application to Proceed in District Court Without
                    Prepaying Fees or Costs, Doc. No. 2, is DENIED as moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: June 10, 2020
                                               s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
